DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Numbers, letters, and reference characters on the drawings must measure at least 0.32 cm (1/8
inch) in height. See Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: preprocessing module, feature extraction module, feature sorting module, feature selection module, and classification module in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites the limitation “the preprocessing module, for preprocessing the EEG signals”. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses a placeholder for the word “means” (module), recites the function “for preprocessing the EEG signals”, and does not recite any structure that can perform that function. 
Claim 1 recites the limitation “the feature extraction module, for dividing the EEG signals into several data segments”. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses a placeholder for the word “means” (module), recites the function “for dividing the EEG signals into several data segments”, and does not recite any structure that can perform that function. 
Claim 1 recites the limitation “the feature sorting module sorts the significant influence on the classification results of epileptic EEG signals according to the entropy values of the extracted EEG signals by use of analysis of variance (ANOVA)”. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses a placeholder for the word “means” (module), recites the function “sorts the significant influence on the classification results of epileptic EEG signals according to the entropy values of the extracted EEG signals by use of analysis of variance (ANOVA)”, and does not recite any structure that can perform that function. 
Claim 1 recites the limitation “the feature selection module uses a forward feature selection (FSFS) algorithm to successively add one feature from the first most significant feature into the classification model until the accuracy of the model is no longer improved”. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses a placeholder for the word “means” (module), recites the function “to successively add one feature from the first most significant feature into the classification model until the accuracy of the model is no longer improved”, and does not recite any structure that can perform that function. 
Claim 1 recites the limitation “the classification module classifies EEG signals of epilepsy patients by use of a least squares support vector machine (LS-SVM) algorithm”. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses a placeholder for the word “means” (module), recites the function “classifies EEG signals of epilepsy patients by use of a least squares support vector machine (LS-SVM) algorithm”, and does not recite any structure that can perform that function. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “preprocessing module” “feature extraction module” “feature sorting module” “feature selection module” “classification module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim and only recites what the function is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purpose of examination, each module has been interpreted as a standard processor.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 1, the claim does not recite the terms “comprising” or “consisting of”. It is unclear if claim 1 is an open-ended or closed claim. Claims 2-6 are also rejected by virtue of their dependency.
Regarding claims 2-6, the claims recite the limitation “the method for classification of epileptic EEG signals based on nonlinear dynamic characteristics according to claim 1”, however, Claim 1 is an apparatus claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN107095669) in view of Nakae (US20220004913)
Regarding claim 1, Chen discloses a classification system of epileptic EEG signals based on non-linear dynamics features, including a preprocessing module, a feature extraction module, a feature selection module, and a classification module (Page 2, “the system for processing electroencephalogram signals of epileptic patients based on multi-guided electroencephalogram signals comprises a preprocessing module, a feature extraction module, a feature selection module, a classification module and a post-processing module”), wherein:
the preprocessing module, for preprocessing the EEG signals, uses discrete wavelet transformation (DWT) to remove noise in the EEG data and obtain effective EEG signal data without noise (Page 2, “As a preferred solution, the discrete wavelet transform method used to remove the electroencephalogram signal noise is to use a [Daubeches] -4 wavelet function, and select an electroencephalogram signal having a frequency of 3-25 Hz after filtering”); 
the feature extraction module, for dividing the EEG signals into several data segments (Page 2, “As a preferred solution, dividing the electroencephalogram signal into several data segments is specifically: dividing any two electroencephalogram signals into several data segments by means of a sliding time window, the length of the sliding time window being 0.1 s, the sliding step size being 0.05 s, and the two adjacent time windows having 50% overlap”),
the feature selection module uses a forward feature selection (FSFS) algorithm to successively add one feature from the first most significant feature into the classification model until the accuracy of the model is no longer improved, so as to select the optimal feature subset that has the most significant impact on the accuracy of the model (Page 3, “​The present invention uses a robust principal component analysis method to select a feature matrix. The robust principal component analysis method can effectively reduce the influence of noise features, and effectively eliminate the influence of abnormal values on the projection matrix.. The correlation coefficient matrix d ∈ Rm * N (M represents a parameter value, N represents the number of samples) obtained in the feature extraction module is decomposed into the sum of the low-rank matrix A and the sparse matrix E by using a robust principal component analysis method, wherein the low-rank matrix A represents the electroencephalogram signal background information, and the sparse matrix E represents a feature related to the seizures, and the sparse matrix E is a feature matrix of the final electroencephalogram signal”); and 
the classification module classifies EEG signals of epilepsy patients by use of a least squares support vector machine (LS-SVM) algorithm (Page 2, “As a preferred solution, the least squares support vector machine algorithm training method is as follows: the epileptic patient electroencephalogram signal database is randomly divided into 70% and 30%, the algorithm is trained with 70% electroencephalogram data, and the remaining 30% data is used to test the algorithm, so as to obtain the least squares support vector machine model”).  
	Chen does not disclose uses multiple entropy algorithms to calculate different entropy values of EEG data under the same time window as the characteristic values of the corresponding data segments and a feature set is formed by calculating the entropy values of all entropy algorithms; the feature sorting module sorts the significant influence on the classification results of epileptic EEG signals according to the entropy values of the extracted EEG signals by use of analysis of variance (ANOVA), and the more significant the influence of feature variables on classification results, the higher the sorting of the feature variables.
However, Nakae discloses uses multiple entropy algorithms to calculate different entropy values of EEG data under the same time window as the characteristic values of the corresponding data segments and a feature set is formed by calculating the entropy values of all entropy algorithms (Paragraph [0176], “The inventors discovered a technology, wherein a complexity index such as entropy and interrelation of brainwave features (e.g., mean amplitude (potential), frequency power, complexity indicator, or the like) (interrelation of brainwave features such as synchronicity or correlation) in particular can efficiently provide pain differentiation with high accuracy”); 
the feature sorting module sorts the significant influence on the classification results of epileptic EEG signals according to the entropy values of the extracted EEG signals by use of analysis of variance (ANOVA) (Paragraph [0398], “Generalization errors can be divided into three components, i.e., bias (error resulting from a candidate model set not including a true model; this error is greater for a more simple model set), variance (error resulting from selecting a different prediction model when training data is different; this error is greater for a more complex model set), and noise (deviation of a true model that cannot be fundamentally reduced, independent of the selection of a model set). Since bias and variance cannot be simultaneously reduced, the overall error is reduced by balancing the bias and variance”), and the more significant the influence of feature variables on classification results, the higher the sorting of the feature variables (Paragraph [0038], “wherein taking into consideration the value of difference comprises a process of re-ranking features from values with a greater value of difference and recalculating differentiation accuracy to generate a model with higher differentiation accuracy”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to incorporate the teachings of Nakae by adding uses multiple entropy algorithms to calculate different entropy values of EEG data under the same time window as the characteristic values of the corresponding data segments and a feature set is formed by calculating the entropy values of all entropy algorithms. One reason for using entropy values is because of the maximum entropy principle expounded by Jaynes, which states that the larger the entropy the more optimal choice for classification.

	Regarding claim 2, the combination of Chen and Nakae disclose the classification system of clam 1.
	Chen further discloses the method for classification of epileptic EEG signals based on nonlinear dynamic characteristics according to claim 1, wherein: 
the classification module uses the collected EEG signals as training data of a least squares support vector machine to train the classification model (Page 2, “As a preferred solution, the least squares support vector machine algorithm training method is as follows: the epileptic patient electroencephalogram signal database is randomly divided into 70% and 30%, the algorithm is trained with 70% electroencephalogram data, and the remaining 30% data is used to test the algorithm, so as to obtain the least squares support vector machine model”); and 
12the classification model is trained according to the EEG signal database of epilepsy patients, to obtain the hyper parameters of LS-SVM and select an optimized feature subset (Page 3, “The process of constructing the least squares support vector machine is to solve a quadratic programming problem with a least square method, and find an optimal hyperplane process for separating two types of training data. The so-called optimal hyperplane refers to that the classification surface can not only correctly separate the two types of data, but also can maximize the spacing between the two classes”).  

Regarding claim 3, the combination of Chen and Nakae disclose the method for classification of epileptic EEG signals based on nonlinear dynamic characteristics according to claim 2.
Chen further discloses increasing a real-time on-line system to perform real-time online classification of new EEG signals collected in real-time through the pre-processing module, the feature extraction module, and the classification module (Page 2, “​The method has the beneficial effects that the maximum correlation coefficient matrix of each data segment is calculated by adopting a maximum correlation function method; the feature matrix is decomposed by adopting a robust principal component analysis method to obtain a sparse feature matrix related to epilepsy, and background noise is removed, so that the feature matrix can reflect epileptic seizure related features; and then a least square support vector machine algorithm is adopted to classify the electroencephalogram signals of the epilepsy patient.. According to the invention, the judgment of the seizures and the onset interval can be converted into a bipartite problem, the calculation complexity is low, the real-time performance is good, the accuracy is higher, and the method can be used for quickly identifying the characteristic change of the electroencephalogram signals and monitoring the seizures in real time, so as to realize the detection of epileptic seizures”).  

Regarding claim 4, the combination of Chen and Nakae disclose the classification system of clam 1.
	Chen further discloses wherein the discrete wavelet transform method that is used for EEG signal denoising is to use a Daubeches-4 wavelet function, and select an EEG signal with a frequency of 3 to 25 Hz after filtering (Page 2, “As a preferred solution, the discrete wavelet transform method used to remove the electroencephalogram signal noise is to use a [Daubeches] -4 wavelet function, and select an electroencephalogram signal having a frequency of 3-25 Hz after filtering”).  

Regarding claim 6, the combination of Chen and Nakae disclose the method for classification of epileptic EEG signals based on nonlinear dynamic characteristics according to claim 2.
	Chen further discloses wherein a training method for the Least Squares Support Vector Machine (LS SVM) algorithm is as follows: randomly dividing the EEG signal database of epilepsy patients into two parts: 70% and 30%, wherein 70% of the EEG data is used to train the algorithm, and the remaining 30% data is used to test the algorithm so as to obtain a LS-LVM model (Page 2, “As a preferred solution, the least squares support vector machine algorithm training method is as follows: the epileptic patient electroencephalogram signal database is randomly divided into 70% and 30%, the algorithm is trained with 70% electroencephalogram data, and the remaining 30% data is used to test the algorithm, so as to obtain the least squares support vector machine model”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Nakae as applied to claim 1 above, and further in view of Iasemidis (US20190261881).

	Regarding claim 5, the combination of Chen and Nakae disclose the classification system of clam 1.
	Nakae further discloses wherein the entropy algorithms are Shannon Entropy, Conditional Entropy, Sample Entropy (Paragraph [0717], “In one embodiment, a value based on entropy can be used as an exemplary “complexity index” that can be used in the present invention. Examples of a method of calculating a value based on entropy include, but are not limited to, multiscale entropy (MSE), sample entropy, self entropy, mean entropy, joint entropy, relative entropy, conditional entropy, Shannon entropy, and the like. There are many other types of entropy. It is understood that any of them can be used”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to incorporate the teachings of Nakae by adding wherein the entropy algorithms are Shannon Entropy, Conditional Entropy, Sample Entropy. Using multiple entropy algorithms allows for a more reliable choice. As stated in MPEP 2143, “the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham”. One of the exemplary rationales is “ ‘obvious to try’ – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. There is a finite number of entropy algorithms and the ones chosen would be dependent on the data collected. Nakae shows that Shannon Entropy, Conditional Entropy, Sample Entropy are well known in the art and thus would be obvious to use.
	Nakae does not disclose Spectral Entropy.
	However Iasemidis discloses Spectral Entropy, in addition to Shannon Entropy and Sample Entropy (Paragraph [0020], “Non-linear features such as entropy based (e.g., Shannon entropy, approximate entropy, sample entropy, spectral entropy, mutual information, transfer entropy)”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Nakae to incorporate the teachings of Iasemidis by adding Spectral Entropy. Using multiple entropy algorithms allows for a more reliable choice. As stated in MPEP 2143, “the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham”. One of the exemplary rationales is “ ‘obvious to try’ – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. There is a finite number of entropy algorithms and the ones chosen would be dependent on the data collected. Iasemidis shows that Spectral Entropy is well known in the art and thus would be obvious to use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0153544 discloses “In one example, the controller 1400 may perform the preprocessing step signals from EEG channels and segmenting them into short duration epochs. Several QEEG features can be extracted from each EEG epoch and combined by taking the median across channels” (Paragraph [0047]) and “As shown in FIG. 2, a sedation level estimation system 200 can include a preprocessor block 210, an EEG epoch segmentation block 212, a feature extraction block 214, a median block 216, a feature selection block 218, a logistic regression block 220, and a discrete to continuous (DTC) transform block 222. The processes pertaining to each of the above blocks can be implemented with the controller 1400” (Paragraph [0049]). It also discloses “Entropy domain—(37) Singular value decomposition entropy, (38) spectral entropy, (39) state entropy, (40) sample entropy, (41) Renyi entropy, (42) Shannon entropy, (43) permutation entropy, (44) fractal dimension” (Paragraph [0109])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791